Case: 14-30142      Document: 00512874729         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30142
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
ROBERT KING WILKERSON; ALBERT WOODFOX,                              December 18, 2014
                                                                       Lyle W. Cayce
              Plaintiffs – Appellees,                                       Clerk

v.

JAMES M. LEBLANC, SECRETARY, DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS, in his official capacity; JERRY GOODWIN, Warden,
David Wade Correctional Center, in his official and individual capacity;
LONNIE NAIL, Lieutenant Colonel David Wade Correctional Center, in his
official and individual capacities,

              Defendants – Appellants.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            U.S.D.C. No. 3:00-CV-304


Before STEWART, Chief Judge, and JONES and HIGGINSON, Circuit
Judges.
PER CURIAM:*
       This action arises from a district court’s interlocutory order granting as-
applied injunctive relief to Plaintiff-Appellee, Albert Woodfox (Woodfox),
exempting him from routine strip searches conducted whenever he leaves or

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30142          Document: 00512874729             Page: 2      Date Filed: 12/18/2014



                               No. 14-30142
reenters his cell. Because a Louisiana state court retained jurisdiction over
this matter, we REVERSE the district court’s grant of the preliminary
injunction and REMAND to the district court with instructions to dismiss
Woodfox’s motions for injunctive relief.
                            I.    Factual and Procedural History
        In 1978, Woodfox sought a preliminary injunction from the Nineteenth
Judicial District Court of Louisiana, a Louisiana state court, requesting
injunctive relief from invasive strip searches that he, and other similarly
situated plaintiffs, argued were violative of their Fourth Amendment rights.
That suit was resolved by a consent agreement (Consent Decree), which
prevented Defendants-Appellants from conducting strip searches under
certain circumstances. The Consent Decree was entered as a final judgment
and specifically listed the policies and circumstances by which strip searches
could be conducted upon all similarly situated inmates, including Woodfox. 1
Section IV of the decree stated: “The jurisdiction of this cause is to be retained
by the court for the purpose of making such other and further orders as may
become necessary.” The state court concluded that because the Consent Decree
resolved the matters involved in litigation, it obviated the need for a full trial
on the merits of the permanent injunction. The district court entered a final
judgment adopting the Consent Decree as the judgment.
        In 2000, Woodfox, and two other inmates, filed a lawsuit (the Due
Process Lawsuit), claiming that the Louisiana Department of Public Safety
and Corrections had held the three plaintiffs in extended lockdown or solitary
confinement. 2 Woodfox has been a prisoner at David Wade Correction Center
(Wade) since November 1, 2010, and is housed in the Closed Cell Restriction
unit, a maximum security cell block. Woodfox is strip searched daily, each time

1Woodfox was a named plaintiff in the Consent Decree.
2Woodfox is the only plaintiff in the underlying litigation still in the custody of the Department of
Public Safety. See Woodfox v. Cain, No. 13-30266, 2014 WL 6600415 (5th Cir. Nov. 20, 2014).

                                                   2
     Case: 14-30142        Document: 00512874729           Page: 3     Date Filed: 12/18/2014



                                No. 14-30142
he leaves and reenters his cell. During these strip searches, inmates must
strip naked, bend at the waist, lift his genitals, and spread his buttocks so that
officers may inspect his anus. When bending over, the inmate is required to
manually spread himself so that the officer has an unrestricted view of his
anus. These strip searches occur sometimes up to six times per day.
       In 2013, Woodfox sought a temporary restraining order to prevent
Appellants from conducting the same strip searches. Woodfox argued that the
searches violated the 1978 Consent Decree and violated his constitutional right
to be free from unreasonable searches under the Fourth Amendment. The
district court denied the TRO and set a date for the preliminary injunction
hearing. 3 Additionally, given Woodfox’s reliance upon the Consent Decree, the
district court requested supplemental briefing on whether it should assert
subject matter jurisdiction over any claim for injunctive relief. A hearing date
was set to consider the district court’s jurisdiction and the merits of a
preliminary injunction.
       Woodfox filed a supplemental brief on jurisdiction, arguing that the
district court had both original and pendent jurisdiction over this matter. The
Appellants filed a motion to dismiss pursuant to Rule 12(b)(1) and 12(b)(6) of
the Federal Rules of Civil Procedure, asserting several theories about why the
district court lacked jurisdiction and why the preliminary injunction should be
dismissed on the merits. On the date set to hear arguments, and upon the
district court’s observation that Woodfox had not requested a preliminary
injunction, the district court declined to decide the merits of the preliminary
injunction until Woodfox submitted a proper motion but decided it would rule
on the jurisdictional issues based upon the motions already submitted.
Woodfox subsequently filed a motion for preliminary injunction. In response,


3However, unbeknownst to the district court, Woodfox had not sought a preliminary injunction in
his motion for a TRO.

                                                3
        Case: 14-30142        Document: 00512874729            Page: 4     Date Filed: 12/18/2014



                             No. 14-30142
Appellants submitted a supplemental motion to dismiss.                             The motion to
dismiss was denied, and the district court subsequently entered a ruling
granting the preliminary injunction on January 31, 2014. The district court
granted preliminary injunctive relief and exempted Woodfox from the routine
strip searches. 4 This timely appeal followed.
                                     II.     Standard of Review
          “All issues of subject matter jurisdiction are questions of law that this
court reviews de novo.” Camsoft Data Sys., Inc. v. S. Elecs. Supply, Inc., 756
F.3d 327, 333 (5th Cir. 2014).               Any underlying findings of fact are subject to
review for clear error. Young v. United States, 727 F.3d 444, 446 (5th Cir.
2013).
                                           III.   Discussion
          Consent decrees often operate to terminate litigation.                        See Envtl.
Conservation Org. v. City of Dallas, 529 F.3d 519, 529 (5th Cir. 2008) (holding
that a consent decree resolved the claims alleged); see also Anderson ex rel.
Anderson v. Canton Mun. Separate Sch. Dist., 232 F.3d 450, 454 (5th Cir. 2000)
(same). But, occasionally, disputes arise between the parties to a consent
decree that concern matters ostensibly resolved by the decree itself or that
touch on matters directly related to the decree. See Haspel & Davis Milling &
Planting Co. Ltd. v. Bd. of Levee Comm’rs of the Orleans Levee Dist., 493 F.3d
570, 576–77 (5th Cir. 2007).
          In Haspel, a group of landowners originally filed suit against the Levee
Board in state court, which resulted in a settlement agreement approved by
the court through a consent decree.                     Id. at 573.    Several years later, the
landowners filed suit in federal court, arguing that the Levee Board’s failure
to pay the amount set by the consent decree was an unconstitutional taking.
Id.      The federal court held that by entering into the consent decree, the

4   The district court granted an as-applied exemption from the strip searches to Woodfox.

                                                    4
    Case: 14-30142     Document: 00512874729     Page: 5   Date Filed: 12/18/2014



                             No. 14-30142
landowners had compromised their takings claim, and their only recourse was
to enforce their rights under that consent decree. Id. at 576–77. The court
reasoned that its holding was required by the terms of the consent decree
because the agreement explicitly “settle[d] all claims.”       Id. at 576.    The
language of the consent decree specifically stated that the state court was to
retain jurisdiction over the matter “‘[f]or the purpose of effectuating, enforcing
and implementing’ its judgment.” Id. In sum, this court held that the “only
legal recourse [was] to enforce [the landowners’] rights under the . . . Consent
Judgment.” Id.
      In the instant case, Woodfox’s claim is identical to the claim that he
asserted in the 1978 state lawsuit. Woodfox argues—and argued in 1978—
that the routine strip searches conducted by prison officials while he is being
held in the CCR unit constitute an unreasonable search and seizure in
violation of the Fourth Amendment. That state court lawsuit was resolved
through a consent decree, which, with the agreement of parties, served as the
final judgment of the court. The parties agreed that the consent agreement
resolved all matters involved in the litigation, including Woodfox’s Fourth
Amendment claim. Further, the parties contemplated, and explicitly provided,
that the state court would retain jurisdiction to enforce the consent agreement.
Like the plaintiffs in Haspel, Woodfox has compromised this specific Fourth
Amendment claim, and his only legal recourse is to enforce his rights under
the previous consent agreement and state court judgment. See id. at 577.
      We REVERSE the grant of the preliminary injunction and REMAND
with instructions to DISMISS the motions for injunctive relief filed by
Woodfox.




                                        5